DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 9th, 2021 in response to the Non-Final Office Action mailed on May 24th, 2021.  Per Applicant's response, Claims 1, 3, 7-8, 10, 14, 16-20, & 25-27 have been amended.  Claim 30 has been newly-added, and Claim 24 has been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-3, 5, 7-9, 11, 14, 16-20, 22, 25-28, & 30 now remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Drawings
The drawings were previously objected to for shading issues and for not showing every feature of the invention specified in the claims.  Applicant has provided corrected drawing sheets in compliance with 37 CFR 1.121(d) as required, and has cancelled the claim limitations not shown in the figures, thereby obviating the previous objections.

Specification
The abstract of the disclosure was previously objected to because it contained legal phraseology therein (“comprises”, “comprising”).  Applicant has provided a corrected Abstract in accordance with MPEP § 608.01(b), thereby obviating the previous specification objections.

Claim Objections
Claims 20 & 26-27 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 3, 7-8, 11, 14, 16-20, & 24-25 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided most of the required corrections, but issues remain.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 11, 14, 16-20, 22, 26-28, & 30 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a baffle plate that is in-line with a primary direction of the flow of motive fluid”; this limitation renders the claim indefinite because it is not made clear what is meant by the phrasing “a primary direction of the flow of motive fluid”.   In this instance, Applicant’s specification does not appear to use the phrase “primary direction of flow”, and thus, does not appear to offer any clarity on the meaning of this phrase.  Applicant’s specification makes clear that the motive fluid flow is forced to spin helically as it passes through the injector portion and is then forced to pass on both sides of a baffle plate.  Thus, as far as the Examiner understands, it appears that the “primary direction of flow” through the ejector is not a straight line flow, but instead, includes a flow that changes direction as it progresses through the ejector.  However, the Examiner can only guess at Applicant’s intent in this general direction” and “longitudinal direction”, but it is not clear if these phrases are relevant to the “primary direction” now claimed.  Therefore, for these reasons, Claim 1 is rendered indefinite.
Claim 16 recites the phrase “a primary surface of the baffle element”; this limitation renders the claim indefinite because it is not made clear what particular surface is being referred to by the phrase “primary surface”.  The Examiner has thoroughly reviewed Applicant’s specification and finds that it does not speak to such language, and thus, does not clarify the meaning of “primary surface”.  This makes it difficult to know what particular surface of the baffle element qualifies (or does not qualify) as the “primary surface” thereof.   Additionally, Claim 16 recites the phrase “substantially aligned with” and “substantially perpendicular to”; both of which render Claim 16 indefinite.  At the outset, the term "substantially" in claim 16 is a relative term which render the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not understood what is meant by “substantially aligned with” because it is not made clear how aligned an element must be to fall within Applicant’s claim scope.  As such, it is not understood what arrangement qualifies as “substantially aligned with”.  Similarly, it is not understood what is meant by “substantially perpendicular to” because it is not made clear how perpendicular an element must be to fall within Applicant’s claim scope.  As such, it is not understood what arrangement qualifies as “substantially perpendicular to”.  
Claim 30 recites the phrase “extends across at least a center and a major portion of a cross-sectional width of the injector portion at a segment providing the flow-modifying arrangement”; this limitation renders the claim indefinite because it is not understood what is meant by “extends across at least a center and a major portion of a cross-sectional width of the injector portion”.  At the outset, the Examiner notes that the originally filed specification does not appear to use such language, including a major portion of a cross-section width”.  Thus, it becomes difficult to know what is meant by this phrasing.  Additionally, the term "major" is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes that Applicant’s Figures 2-3 depict a single baffle plate (103) extending across the entire cross-sectional width of the injector portion.  However, this is not what Applicant’s claim language recites.  Applicant’s claim appears to leave open the possibility that the single baffle plate extends over only a portion (i.e. “a major portion”) of the cross-section width, which appears to conflict with the originally-filed specification.  This makes it impossible to know what particular structure or arrangement is actually required of Applicant’s claim.  Additionally, Claim 16 recites the phrase “the single baffle plate has a primary surface”; this limitation renders the claim indefinite because it is not made clear what particular surface is being referred to by the phrase “primary surface”.  The Examiner has thoroughly reviewed Applicant’s specification and finds that it does not speak to such language, and thus, does not clarify the meaning of “primary surface”.  This makes it difficult to know what particular surface of the baffle element qualifies (or does not qualify) as the “primary surface” thereof.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 11, 14, 16-20, & 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,134,338 to Dodge.
	In regards to independent Claims 1 & 25, and with particular reference to Figures 2-3, Dodge discloses:

(1)	An ejector device (Figs. 2-3; “an ejector pump”; col. 1, lines 8-10) comprising: an injector portion (41, 54, 57), and a diffuser portion (55), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (44) into an inlet section (56) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (42) into the inlet section of the diffuser portion (col. 2, line 18 – col. 3, line 40; also note that Dodge makes clear (at col. 4, line 69 – col. 5, line 3) that either one of the ports 42 or 44 can form the motive fluid inlet; thus, when port 44 forms the motive fluid inlet, port 42 forms the pump fluid port); wherein the injector portion comprises a flow-modifying arrangement (47, 57) comprising: at least one rotational deflector element (47) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (col. 2, lines 38-47), and at least one baffle element (57) located downstream of the at least one rotational deflector element (Fig. 2; col. 3, lines 8-22); wherein the at least one baffle element comprises a baffle plate (“vanes 57” have a radially extending plate shape as clearly seen in Figs. 2-3) that is in-line with a primary direction of the flow of motive fluid (the primary flow direction passing by 

(25)	An injector (41, 54, 57) for an ejector device (Figs. 2-3) comprising: a diffuser portion (55), wherein: the injector is constructed and arranged for injecting a flow of motive fluid from a motive fluid inlet (44) into an inlet section (56) of the diffuser portion of the ejector device thereby to draw a suction fluid from a suction fluid inlet (42) into the inlet section of the diffuser portion (col. 2, line 18 – col. 3, line 40), and the injector includes a flow-modifying arrangement (47, 57) comprising: at least one rotational deflector element (47) constructed and arranged to deflect motive fluid into a helical path as the motive fluid moves over or through the at least one rotational deflector element (col. 2, lines 38-47), and at least one baffle plate (57) located downstream of the at least one rotational deflector element (col. 3, lines 8-22); wherein the baffle plate has a primary surface (i.e. the upper and lower faces of plate 57, as seen in Fig. 3) and a thickness dimension (also clearly seen in Fig. 3), and wherein the primary surface extends in a longitudinal direction (i.e. the right-to-left direction of Fig. 2) of the flow-modifying arrangement with the thickness dimension oriented to extend across a cross-sectional width of the flow-modifying arrangement (both are apparent in Figs. 2-3).

In regards to Claim 2, the at least one rotational deflector element (47) is provided which comprises a plurality of helical deflector vanes (as seen in Fig. 2; two vanes are shown in Fig. 2, while three vanes are shown in Fig. 4) configured and/or arranged for imparting a component of rotation to the motive fluid as the motive fluid its passes the said helical deflector vanes (col. 2, lines 38-47).
Claim 3, each of the helical deflector vanes has: a longitudinal length being equal to or less than a diameter of the injector portion (this is apparent in Fig. 2; the longitudinal length of each vane is equal to or less than the outer diameter of nozzle 41 at the section surrounding the deflector 47); and a radial twist angle greater than 30° (Figures 2, 4, & 7 clearly show that each vane twists 180°).
In regards to Claim 5, the plurality of helical deflector vanes comprises three helical deflector vanes (although the third vane is covered in Fig. 2, the three vanes are clearly seen in Figs. 4 & 7).
In regards to Claim 7, each of the helical deflector vanes has a flat or bluff profile or face on both its leading and trailing edges (the leading/trailing edges of the helical vanes are flat; refer also to the flat edges of vanes 48, which are formed in the same manner as vanes 47).
In regards to Claim 8, refer to Claim 3 above.
In regards to Claim 11, the baffle plate (57) is planar (apparent in Figs. 2-3) and is oriented with its primary surface parallel to a direction of flow of the motive fluid passing through the injector portion (apparent in Figs. 2-3; the primary flow direction passing by the vane/plate 57 is parallel thereto).
In regards to Claim 14, the baffle plate (57) is positioned so as to bisect a cross-sectional area of the injector portion containing it (as is apparent in Fig. 3, the cross-sectional area formed between two baffles plates 57 is bisected by a third intermediate baffle plate 57).
In regards to Claim 16, (i) a primary surface (i.e. a right end face) of the baffle element (i.e. a vertically extending baffle plate 57) and an adjacent or facing end (i.e. a left end face) of at least one deflector vane (47) of the rotational deflector element are substantially aligned with or parallel to one another (this is apparent in Fig. 2) or (ii) a primary surface (i.e. a right end face) of the baffle element (i.e. a horizontally extending baffle plate 57 extending into the plane of the page) and an adjacent or facing end (i.e. a left end face) of at least one deflector vane of the rotational deflector element are substantially perpendicular to one another (this is apparent from Figs. 2-3); or (iii) a primary surface (i.e. 
In regards to Claim 17, feature (i) is satisfied (as noted above for Claim 16) and the primary surface of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented at an angle of 0° relative to each other (as noted in Claim 16 above, when considering a vertically extending baffle plate 57, its plane produces a 0° angle relative to the vertical end face of the rotational deflector element 47, as claimed).
In regards to Claim 18, feature (ii) is satisfied (as noted above for Claim 16) and the primary surface of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented at an angle of 90° relative to each other (as noted in Claim 16 above, when considering a horizontally extending baffle plate 57, its plane produces a 90° angle relative to the vertical end face of the rotational deflector element 47, as claimed).
In regards to Claim 19, feature (iii) is satisfied (as noted above for Claim 16) and the primary surface of the baffle element and a plane of the adjacent or facing end portion of the at least one deflector vane of the rotational deflector element are, when viewed end-on, oriented relative to each other at an angle in a range of from 2° to 88° (as noted in Claim 16 above, when considering a baffle plate 57 extending at a non-zero, non-right angle from the hub 54 (as seen in Fig. 3), its plane produces 
In regards to Claim 20, one baffle element (57) of the at least one baffle element is positioned longitudinally relative to one rotational deflector element (47) of the at least one rotational deflector element such that the one baffle element and the one rotational deflector element are spaced from each other in a longitudinal direction (this spacing is apparent in Fig. 2).
	In regards to Claim 26, Dodge clearly discloses a pumping apparatus (“jet pump”) comprising the ejector device of claim 1 (col. 1, lines 69-70).
In regards to Claim 27, Dodge discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing the ejector device of claim 1 (see Fig. 2); providing a supply of motive fluid; injecting, via the injector portion of the device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction fluid is drawn from the suction fluid inlet into the inlet section of the diffuser portion and mixed with the injected motive fluid; and passing the mixed motive fluid and suction fluid through the diffuser portion and expelling the mixed motive fluid and suction fluid from the ejector device via a common discharge outlet thereof (col. 2, line 18 – col. 3, line 40); wherein as the motive fluid flow exits the injector portion it passes through the said flow-modifying arrangement comprising the said at least one rotational deflector element and at least one baffle element (col. 2, line 18 – col. 3, line 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-9, & 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/189628 to Short in view of US 3,134,338 to Dodge.
	In regards to independent Claims 1 & 25, and with particular reference to Figures 2-4, Short discloses:

(1)	An ejector device (100; Figs. 2-3; “an ejector device”; Abstract) comprising: an injector portion (110), and a diffuser portion (150), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet (at lead line 110 in Fig. 2) into an inlet section (154) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (120) into the inlet section of the diffuser portion (page 13); wherein the injector portion comprises a flow-modifying arrangement comprising: at least one rotational deflector element (180) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (page 14)

(25)	An injector (110) for an ejector device (100; Figs. 2-3) comprising a diffuser portion (150), wherein: the injector is constructed and arranged for injecting a flow of motive fluid from a motive fluid inlet (at lead line 110 in Fig. 2) into an inlet section (154) of the diffuser portion of the ejector device thereby to draw a suction fluid from a suction fluid inlet (120) into the inlet section of the diffuser portion (page 13), and the injector includes a flow-modifying arrangement comprising: at least one rotational deflector element (180) constructed and arranged to deflect motive fluid into a helical path as the motive fluid moves over or through the at least one rotational deflector element (page 14)

Although Short disclose the vast majority of Applicant’s recited invention, he does not further disclose at least one baffle element located downstream of the at least one rotational deflector element, wherein the at least one baffle element comprises a baffle plate that is in-line with a primary direction of the flow of motive fluid whereby the flow of motive fluid flows through the injector portion on opposing sides of the baffle plate, as now claimed.


In regards to Claim 2, Short’s at least one rotational deflector element (180) is provided which comprises a plurality of helical deflector vanes (as seen in Fig. 4) configured and/or arranged for imparting a component of rotation to the motive fluid as the motive fluid its passes the said helical deflector vanes (page 14).
In regards to Claim 3, each of the helical deflector vanes said deflector vane has: a longitudinal length equal to or less than a diameter of a length portion of the injector portion where the rotational 
In regards to Claim 5, the plurality of helical deflector vanes comprises three helical deflector vanes (182a-c; Fig. 4).
In regards to Claim 7, each of the helical deflector vanes has a flat or bluff profile or face on both its leading and trailing edges (page 6).
In regards to Claim 8, refer to Claim 3 above.
In regards to Claim 9, Short discloses that the at least one rotational deflector element (180) additionally comprises a longitudinal extension element (190) protruding longitudinally within the injector portion from a junction between respective deflector vanes of the helical deflector vanes (seen clearly in Fig. 4).
	In regards to Claim 26, Short discloses a pumping apparatus (“for compressing and pumping a fluid”; Abstract) comprising the ejector device (100) of claim 1 (Figs. 1-3).
In regards to Claim 27, Short discloses a method of pumping a fluid, the fluid to be pumped being a suction fluid, the method comprising: providing the ejector device of claim 1 (see Figs. 2-3); providing a supply of motive fluid; injecting, via the injector portion of the ejector device, a flow of the motive fluid from the motive fluid inlet into the inlet section of the diffuser portion, whereby suction fluid is drawn from the suction fluid inlet into the inlet section of the diffuser portion and mixed with the injected motive fluid; and passing the mixed motive fluid and suction fluid through the diffuser portion and expelling the mixed motive fluid and suction fluid from the ejector device via a common discharge outlet thereof (page 13); wherein as the motive fluid flow exits the injector portion it passes through said flow-modifying arrangement comprising said at least one rotational deflector element (via Short) and said at least one baffle element (via Dodge) (page 14 and Fig. 2 of Short; see previous rejections above discussing the proposed combination with Dodge).
Claim 28, Short discloses the method according to claim 27, wherein the suction fluid to be pumped is a gaseous phase and the motive fluid is a liquid phase (“liquid jet compressor”; see page 1).

Claims 1 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 197,684 to Kobiolke in view of US 5,454,696 to Wilkinson.
In regards to independent Claim 1, and with particular reference to Figures 1-2, Kobiolke discloses:

(1)	An ejector device (Fig. 1; col. 1, lines 9-20) comprising: an injector portion (1), and a diffuser portion (8), the injector portion being arranged for injecting a flow of motive fluid from a motive fluid inlet into an inlet section (7) of the diffuser portion thereby to draw a suction fluid from a suction fluid inlet (4) into the inlet section of the diffuser portion (see flow arrows in Fig. 1; see also col. 2, lines 64-92); wherein the injector portion comprises a flow-modifying arrangement (5) comprising: at least one rotational deflector element (“spiral baffle”) constructed and arranged to deflect motive fluid into a helical path as it moves over or through the at least one rotational deflector element (col. 2, lines 64-71), 

As denoted above, Koboilke discloses much of Applicant’s recited invention, but does not further disclose at least one baffle element located downstream of the at least one rotational deflector element, wherein the at least one baffle element comprises a baffle plate that is in-line with a primary direction of the flow of motive fluid whereby the flow of motive fluid flows through the injector portion on opposing sides of the baffle plate (Koboilke does not depict any baffle plate downstream of the rotational deflector 5).
remarkably low pressure (i.e. high suction) at the pumped fluid inlet (col. 6, line 64 – col. 7, line 3).  Given that Kobiolke desires to produce high suction vacuum at intake 4, those of skill in the art would be motivated to enhance the suction vacuum via Wilkinson’s teachings.  Therefore, to one of ordinary skill desiring an improved ejector pump that provides very low pressure (i.e. high suction) at Kobiolke’s pump inlet (4), it would have been obvious to utilize the techniques disclosed in Wilkinson in combination with those seen in Kobiolke in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kobiolke’s injector portion to include the downstream member (322) (i.e. supported by Kobiolke’s nozzle 1 in the manner taught by Wilkinson) in order to obtain predictable results; those results being remarkably low pressure (i.e. very high suction) at Kobiolke’s pump inlet (4), and thus, improved aspiration operation.  In providing this modification, it is apparent that Wilkinson’s rod 330 and struts 332 would be mounted inside of Kobiolke’s injector portion (1) to support Wilkinson’s downstream member (322), thereby 

In regards to Claim 22, Koboilke as modified by Wilkinson discloses that the at least one baffle element (332) is located in the injector portion at least partially within a converging nozzle portion of an inlet portion of the ejector device (this is apparent in Fig. 10 of Wilkinson).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the Examiner reminds Applicant that the 112(b) rejection noted above must be properly overcome prior to any potential allowance of Claim 30.

Conclusion
Applicant's amendments filed on September 9th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC